Citation Nr: 0122780	
Decision Date: 09/19/01    Archive Date: 09/24/01

DOCKET NO.  99-10 299	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boston, Massachusetts


THE ISSUES

1.  Entitlement to service connection for anti-cardiolipin 
antibody blood dyscrasia.  

2.  Entitlement to service connection for a right ankle 
disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel



INTRODUCTION

The veteran had active duty training from August 25 to 
November 30, 1990.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1998 decision by the RO which 
denied service connection for the disabilities at issue on 
appeal.  


REMAND

In the instant case, the veteran asserts that her current 
right ankle problems are related to an injury she sustained 
while on training in the reserves in June 1992.  The service 
medical records show that the veteran was treated for a right 
leg problem in July 1992 and for right ankle problems in May 
1993.  When seen in July 1992, the veteran reported that she 
initially injured her right leg during training on June 25, 
1992, but that she did not seek any medical attention at that 
time.  The assessment at that time was rupture of the tendon 
of the right leg.  Private medical records show the veteran 
was treated for right ankle problems in July 1992.  On her 
initial emergency visit, the veteran reported that she 
injured her right ankle while hiking about 7 to 10 days 
earlier.  

In November 1997, the RO requested verification of all of the 
veteran's periods of active duty training (ACDUTRA) or 
inactive duty training (INACDUTRA).  However, no response was 
received from the National Personal Records Center (NPRC).  
As indicated above, the service medical records show 
treatment for a right leg problem in July 1992.  At that 
time, the veteran reported a history of an injury to her 
right ankle on June 25, 1992.  Verification of the veteran's 
duty status in June and July 1992 could be legally material 
to her claim.  Accordingly, the RO should make every effort 
to verify the veteran's ACDUTRA and INACDUTRA for June and 
July 1992.  

Additionally, on November 9, 2000, the President approved the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096, which made several amendments to the 
law governing VA claims.  Among other things, this law 
eliminates the concept of a well-grounded claim and redefines 
the obligations of VA with respect to its duty-to-assist 
obligation.  It revised section 5103 to impose on VA, upon 
receipt of a complete or substantially complete application, 
a duty to notify the claimant of any information, and any 
medical or lay evidence, not already submitted that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West Supp. 2001).  The VCAA also provides that VA shall make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate her claim, and provide a medical 
examination when such an examination is necessary to make a 
decision on the claim.  38 U.S.C.A. § 5103A (a)(1), (d) (West 
Supp. 2001).  See also the implementing regulations at 
66 Fed. Reg. 45,620 (August 29, 2001) (to be codified at 
sections including 38 C.F.R. §§ 3.102, 3.159 and 3.326).

In this regard, it is noted that the veteran's claims of 
service connection were denied on the basis that the claims 
were not well grounded.  Because the concept of well 
groundedness is no longer a legal basis to deny a claim, it 
would be potentially prejudicial to the veteran were the 
Board to proceed to issue a merits-based decision at this 
time.  As the RO has not been afforded the opportunity of 
initially considering the service connected claim under the 
new act and implementing regulations, additional development 
consistent with the new law and regulations must be 
undertaken.  See Bernard v. Brown, 4 Vet. App. 384 (1993); VA 
O.G.C. Prec. Op. No. 16-92 (July 24, 1992) (published at 57 
Fed. Reg. 49,747 (1992)).  

To ensure full compliance with due process requirements, it 
is the decision of the Board that further development is 
necessary prior to appellate review.  Accordingly, the claim 
is REMANDED to the RO for the following action:  

1.  The RO must review the claims file 
and ensure that all notification and 
development actions required by the 
Veterans Claims Assistance Act of 2000 
and implementing regulations are 
completed.  In particular, the RO should 
ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act, 
as codified at 38 U.S.C. §§ 5102, 5103, 
5103A, and 5107, are fully complied with 
and satisfied.  

2.  The RO should ask the veteran to 
specify the reserve unit she was assigned 
to in June and July 1992.  Thereafter, 
appropriate development should be 
accomplished to determine the dates of 
any service in June and July 1992.  In 
addition, it should be determined if the 
service was active duty training or 
inactive duty training.  An additional 
search should be made for active duty and 
reserve service medical records.

3.  The RO should contact the veteran in 
writing for the purpose of advising her 
of the evidence needed to substantiate 
her claims of service connection for the 
disabilities now at issue on appeal.  The 
RO should further inform the veteran in 
writing of her right to submit any 
additional argument and/or evidence in 
support of her claims.  Such evidence may 
be of a lay or medical variety, including 
but not limited to medical opinions and 
diagnoses as to the relationship between 
the claimed disabilities and military 
service.  With regard to the anti-
cardiolipin antibody blood dyscrasia, the 
veteran is informed of the need to submit 
medical evidence that she has a 
disability attributable to this antibody.

4.  In addition, the veteran should be 
contacted by the RO for the specific 
purpose of requesting that she provide a 
listing of the names and addresses of 
those VA and non-VA medical professionals 
or institutions who have evaluated and/or 
treated her for any vascular or other 
disorder attributable to the presence of 
the anti-cardiolipin antibody since 
September 1990, and for any right ankle 
problems since June 1992.  The 
approximate dates of any such evaluation 
or treatment should also be furnished by 
her to the extent feasible.  The veteran 
should be requested to submit the names 
and addresses of any medical providers 
from whom she sought treatment prior to 
service for any disability and for any 
pregnancy.  This should include the name 
of any medical provider who conducted 
genetic studies and a laparoscopy 
mentioned in the service department 
record of September 26, 1990.

Thereafter, the RO should, after 
obtaining proper authorization, obtain 
those treatment records not already on 
file from those medical professionals or 
institutions referenced in connection 
with the aforementioned request.  The 
records requested should include those 
from the Yale Medical Center.  The RO's 
attention is directed to those medical 
professionals listed in the service 
department report of September 26, 1990.  
If any of these physicians are private 
practitioners, copies of their medical 
treatment records of the veteran should 
be obtained.  Also, any and all VA 
treatment records not already on file 
must be obtained and associated with the 
claims file.  

If the RO does not receive a response to 
requests for records from any of the 
private sources identified by the 
veteran, the veteran should be so 
notified and informed that she may obtain 
and submit any pertinent records.  

5.  Regarding the claim of service 
connection for a right ankle disorder, if 
the veteran meets the requirements set 
forth in the VCAA and implementing 
regulations concerning when a veteran is 
to be provided a VA examination, a VA 
orthopedic examination should be ordered.  
The claims folder and a copy of this 
REMAND must be made available to the 
examiner for review, and the examiner 
should indicate that he/she reviewed the 
file.  All appropriate testing should be 
undertaken in connection with the 
examination.  If the veteran is found to 
have a current right ankle disorder, the 
examiner should provide a diagnosis or 
diagnoses.  The examiner should also 
provide an opinion as to whether it is at 
least as likely as not (50/50), that any 
identified right ankle disorder had its 
onset in service or is otherwise related 
to the injury to her right leg during 
service.  In formulating a response, the 
physician should utilize the highlighted 
phrase which sets forth the standard of 
proof necessary to grant a claim.  The 
physician should describe all findings in 
detail and provide a complete rationale 
for all opinions offered.  If the 
physician is unable to make any 
determination, he or she should so state 
and indicate the reasons.  The findings 
should be typed or otherwise recorded in 
a legible manner for review purposes.  

6.  Regarding the claim of service 
connection for ani-cardiolipin antibody 
blood dyscrasia, if the veteran submits 
medical evidence of the presence of a 
chronic disability referable thereto, the 
appropriate VA examination should be 
ordered to determine the relationship 
between the alleged disorder and the 
antibody in question and to determine 
when the antibody was first demonstrated 
in the veteran's blood.  The claims 
folder and a copy of this REMAND must be 
made available to the examiner for 
review, and the examiner should indicate 
that he/she reviewed the file.  All 
appropriate testing should be undertaken 
in connection with the examination.  The 
findings should be typed or otherwise 
recorded in a legible manner for review 
purposes.  If the examiner disagrees with 
any opinion of record contrary to his or 
hers, the reasons therefore should be 
noted.

7.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
development requested herein above was 
conducted and completed in full.  In 
particular, the RO should determine if 
the examiners have responded to all 
questions posed.  In addition, the RO 
should assure that the provision 
pertaining to the duty to assist as 
provided for in the Veterans Claims 
Assistance Act of 2000 and implementing 
regulations have been complied with.  If 
any development is incomplete, 
appropriate corrective action is to be 
implemented.  If any VA examination 
report does not include adequate 
responses to the specific opinions 
requested, the reports must be returned 
for corrective action.  38 C.F.R. § 4.2 
(2000).  

8.  After the requested development has 
been completed, the RO should adjudicate 
the veteran's claims on a de novo basis, 
with application of all appropriate laws 
and regulations, including the Veterans 
Claims Assistance Act of 2000 and 
implementing regulations, and any 
additional information obtained as a 
result of this remand.  If the benefits 
sought on appeal remain denied, the 
veteran and her representative should be 
furnished a Supplemental Statement of the 
Case, and be given the opportunity to 
respond thereto.  If the veteran fails to 
appear for any examination, the letter(s) 
notifying her of the dates and places of 
the examinations and the address to which 
the letter(s) was sent should be included 
in the claims folder.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if in order.  The Board intimates no opinion 
as to the ultimate outcome of this case.  The appellant need 
take no action unless otherwise notified.  The veteran has 
the right to submit additional evidence and argument on the 
matter or matters the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  




		
	Iris S. Sherman
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).  


